                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

LEVON L. JENNINGS                                         CIVIL ACTION NO. 19-1525

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

DUANE COOKSON, ET AL.                                     MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       The Report and Recommendation [Doc. No. 6] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Levon L. Jennings’

false-arrest claim, perjury claim, and defamation claim against Defendant Duane Cookson are

STAYED under the following conditions:

         a. If Plaintiff intends to proceed with these claims, he must, within thirty (30)
         days of the date the criminal proceedings against him conclude, file a motion to
         lift the stay;

         b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
         the validity of his conviction, the action will be dismissed under Heck; if no such
         finding is made, the action will proceed absent some other bar to suit;

          c. Plaintiff should not file any more documents concerning these particular
         claims in this action until the state court proceedings conclude; and

         d. Defendant shall not be required to answer these particular claims during the
         stay, and Plaintiff may not seek a default judgment or conduct any discovery
         during the stay.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against Assistant District Attorney Farshian Charlotte and Judge Stephens Winters are
DISMISSED WITH PREJUDICE as frivolous, for failing to state claims on which relief may

be granted, and for seeking monetary relief against defendants immune from such relief.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

to dismiss his charge is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to pursue

habeas corpus relief after he exhausts all available state-court remedies.

       MONROE, LOUISIANA, this 10th day of February, 2020.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
